THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY HALCHAK, et al.,

Plaintiffs, :
V. : 3:18-CV-1285
: (JUDGE MARIANI)
DORRANCE TOWNSHIP BOARD OF : (Magistrate Judge Carlson)
SUPERVISORS, et al., :
Defendants.
EMORANDUM OPINION

 

|. INTRODUCTION and PROCEDURAL HISTORY

Presently before the Court is a Report and Recommendation (“R&R”) (Doc. 35) by
Magistrate Judge Martin C. Carlson in which he recommends that The Dorrance Township
Board of Supervisors and Alan Snelson’s Motion to Dismiss Amended Complaint (Doc. 2)
and Motion of Defendants, Code Inspections, Inc. and Ken Fenstermacher, to Dismiss
Plaintiffs’ Amended Complaint for Failure to State a Claim upon Which Relief Can Be
Granted, Pursuant to F.R.C.P. 12(b)(6) (Doc. 7) be granted as to Plaintiffs’ Fourteenth
Amendment Procedural Due Process claims and Plaintiffs’ state law claims be dismissed
without prejudice for renewal in state court (Doc. 35 at 20-22). For the reasons discussed
below, the Court disagrees.

The operative complaint is the Amended Complaint filed in the Court of Common

Pleas of Lackawanna County (Doc. 2-1) and removed to this Court on June 26, 2018, by
Defendants Dorrance Township Board of Supervisors and Alan Snelson (“Dorrance
Defendants”) (Doc. 1). Defendants Code Inspections, Inc. and Ken Fenstermacher (“Cll
Defendants”) consented to the Notice of Removal. (Doc. 1 at 3] 9.) Although the
Amended Complaint contains five counts, the Court of Common Pleas denied Plaintiffs’
Petition as to Counts II and Ill (Doc. 2 § 3 & n.1) with the result that Counts |, IV, and V are
before this Court. Count | does not identify a specific cause of action. (See Doc. 2-1 at 1.)
However, as discussed in the R&R, Count | contains federal procedural due process claims
which provide the basis for federal jurisdiction. (Doc. 35 at 3-4.)

Magistrate Judge Carlson provided the following brief factual summary of the
underlying action:

This litigation involves a longstanding local land use dispute between Anthony

and Kelly Halchak, who have for the past ten years sought an occupancy permit

to operate a used car business on a parcel of land which they own, and

Dorrance Township, Alan Snelson, the township zoning officer, as well as Code

Inspections, Inc., a private firm hired by the township to provide code inspection

and enforcement services for the township, and one of its employees, Ken

Fenstermacher. (Doc. 2-1.)
(Doc. 35 at 2.) There is no dispute that Plaintiffs’ application for an occupancy permit was
never granted or denied. (See, e.g., Doc. 8 at 5.)

Plaintiff filed objections to the R&R and a brief in support of the objections on
September 13, 2019. (Docs. 36, 36-1.) Defendants did not file objections to the R&R and

the time for doing so has passed. Dorrance Defendants and Cll Defendants each filed a

timely response to Plaintiffs’ objections. (Docs. 37, 38.)
A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” /d. at § 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); M.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
“lf a party does not object timely to a magistrate judge's report and recommendation, the
party may lose its right to de novo review by the district court.” EEOC v. City of Long
Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). However, “because a district court must take
some action for a report and recommendation to become a final order and because the
authority and the responsibility to make an informed, final determination remains with the
judge, even absent objections to the report and recommendation, a district court should
afford some level of review to dispositive legal issues raised by the report.” /d. at 100
(internal citations and quotation marks omitted).

Having conducted the required de novo review, the Court concludes that Defendants
have not shown that Plaintiffs’ Amended Complaint does not state a plausible claim for relief

based on the asserted Fourteenth Amendment procedural due process violation.
ll. ANALYSIS
Plaintiffs object to the R&R’s recommendation that Defendants’ motions be granted
as to their federal procedural due process claims, summarizing their position as follows:
“(tlhe Report is focused on the Pennsylvania procedural schemes with regard to land use
issued, but the Report fails to review the actions or inactions of Dorrance and its code
enforcement official and how their actions or inactions effectively prevented the Halchaks
from any procedural process resulting in an absolute denial of their due process rights.”
(Doc. 36 at 9] 31.) For the reasons that follow, the Court concludes that Defendants and
the R&R do not adequately address Plaintiffs’ Amended Complaint and facts asserted
therein in the appropriate context regarding their claimed Fourteenth Amendment
Procedural Due Process Clause violation.
At the outset, the R&R identified federal courts’ general consideration of local land
use disputes, noting that
federal courts have repeatedly []
emphasize[d] . . . our reluctance to substitute our judgment for
that of local decision-makers, particularly in matters of such local
concern as land-use planning, absent a local decision void of a
“plausible rational basis.” Pace, 808 F.2d at 1035. We decline to
federalize routine landuse decisions. Rather, the validity of land-
use decisions by local agencies ordinarily should be decided
under state law in state courts.
Sameric Corp. of Delaware v. City of Philadelphia, 142 F.3d 582, 596 (3d Cir.
1998). Thus, decisional case law in federal court studiously “avoid[s] converting

federal courts into super zoning tribunals.” Eichenlaub v. Twp. of Indiana, 385
F.3d 274, 285 (3d Cir. 2004).
(Doc. 35 at 1-2.)

The Magistrate Judge then looked to the legal standards governing federal
procedural due process claims in local land use disputes and set out the following legal
framework:

the governing legal standards for federal procedural due process claims are
both exacting and well-settled. As we have noted:

The Fourteenth Amendment prohibits a state from “depriv[ing]
any person of life, liberty, or property, without due process of
law.” U.S. Const. amend. XIV, § 1. In order to make out a claim
for a violation of procedural due process, a plaintiff must allege
three elements: (1) that the defendant was acting under color of
state law; (2) that the defendant deprived him of a property
interest; and (3) the state procedures for challenging the
deprivation did not satisfy the requirements of procedural due
process. Midnight Sessions, Ltd. v. City of Phila., 945 F.2d 667,
680 (3d Cir. 1991) (overruled on other grounds by United Artists
Theatre Circuit v. Twp. of Warrington, 316 F.3d 392 (2003); see
also, Parratt v. Taylor, 451 U.S. 527, 536-37 (1981). When a
state “affords a full judicial mechanism with which to challenge
the administrative decision” at issue, it provides adequate
procedural due process, irrespective of whether the plaintiffs
avail themselves of that process. DeBlasio v. Zoning Bd. of
Adjustment, 53 F.3d 592, 597 (3d Cir. 1995) (overruled on other
grounds by United Artists, 316 F.3d 392; see also, Midnight
Sessions, 945 F.2d at 681 (“The availability of a full judicial
mechanism to challenge the administrative decision to deny an
application, even an application that was wrongly decided,
preclude[s] a determination that the decision was made pursuant
to a constitutionally defective procedure.”).

Sutton v. Chanceford Twp., No. 1:14-CV-1584, 2016 WL 7231702, at *10 (M.D.
Pa. Dec. 14, 2016), affd, 763 F. App’x 1186 (3d Cir 2019).
Further, with respect to the third, and final, essential element of a federal
procedural due process claim—the question of whether the existing state
procedure satisfies the rudiments of due process—we do not write upon a blank
slate. Federal courts have frequently considered whether the administrative
and legal remedies available under Pennsylvania law to persons aggrieved by
local municipality land use decisions satisfy the requirements of procedural due
process. Without exception, these courts have found that “Pennsylvania's
scheme for judicial review of administrative land use decisions has . . . passed
constitutional muster.” Sixth Angel Shepherd Rescue Inc. v. West, 790 F. Supp.
2d 339, 358 (E.D. Pa. 2011), affd, 477 F. App’x 903 (3d Cir. 2012) (citing
Perano v. Twp. of Tilden, 423 F. App’x 234, 237 (3d Cir. 2011)); see also, Bello
v. Walker, 840 F.2d 1124, 1128 (3d Cir. 1988). As to such claims, it is often
held that “[b]Jecause Pennsylvania’s state procedure for challenging an
administrative zoning decision satisfies procedural due process, plaintiff fails to
state a claim founded on a violation of procedural due process.” Nicolette v.
Caruso, 315 F. Supp. 2d 710, 721 (W.D. Pa. 2003).

Further, when avenues of legal recourse are available to a party under
state law:

In order to state a claim for failure to provide due process, a
plaintiff must have taken advantage of the processes that are
available to him or her, unless those processes are unavailable
or patently inadequate. “[A] state cannot be held to have violated
due process requirements when it has made procedural
protection available and the plaintiff has simply refused to avail
himself of them.” Dusanek v. Hannon, 677 F.2d 538, 543 (7th
Cir.1982); see also, Bohn v. County of Dakota, 772 F.2d 1433,
1441 (8th Cir.1985). A due process violation “is not complete
when the deprivation occurs; it is not complete unless and until
the State fails to provide due process.” Zinermon v. Burch, 494
U.S. 113, 126, 110 S. Ct. 975, 108 L. Ed. 2d 100 (1990). If there
is a process on the books that appears to provide due process,
the plaintiff cannot skip that process and use the federal courts
as a means to get back what he wants. See McDaniels v. Flick,
59 F.3d 446, 460 (3d Cir.1995); Dwyer v. Regan, 777 F.2d 825,
834-35 (2d Cir.1985), modified on other grounds, 793 F.2d 457
(2d Cir. 1986); Riggins v. Board of Regents, 790 F.2d 707, 711-
12 (8th Cir. 1986).
Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000).

Accordingly, relying upon this principle in the context of land use
litigation, federal courts frequently reject procedural due process claims made
by plaintiffs who have not fully availed themselves of their existing potential
remedies under state law. See, e.g., Giuliani v. Springfield Twp., 238 F. Supp.
3d 670, 692 (E.D. Pa. 2017), affd, 726 F. App’x 118 (3d Cir. 2018); Sixth Angel
Shepherd Rescue Inc. v. West, 790 F. Supp. 2d 339, 358 (E.D. Pa. 2011), affd,
477 F. App’x 903 (3d Cir. 2012). Therefore, when the “Plaintiffs did not avail
themselves of the procedural protections available under Pennsylvania law,
they cannot sustain a federal procedural due process claim.” McLaughlin v.
Forty Fort Borough, 64 F. Supp. 3d 631, 647 (M.D. Pa. 2014). Similarly, when
the record discloses that judicial remedies were available to the plaintiffs under
state law, and the plaintiffs actually availed themselves of those remedies by
pursuing state court litigation, a federal procedural due process claim typically
fails as a matter of law. Sixth Angel Shepherd Rescue Inc. v. West, 790 F.
Supp. 2d 339, 358 (E.D. Pa. 2011), affd, 477 F. App’x 903 (3d Cir. 2012)
(denying procedural due process claim when the plaintiff “is currently pursuing
its appeal of the . . . Zoning Hearing Board’s decision through Pennsylvania's
court system’).

(Doc. 35 at 10-14.)

Considering Plaintiffs’ federal due process claims in this context, the Magistrate

Judge concluded that Plaintiffs did not show “that the third element of a procedural due

process claim in this setting is satisfied in that they have not shown that the state

procedures for challenging the local municipality land use decision did not satisfy the

requirements of procedural due process.” (Doc. 35 at 14.) The basis for this conclusion

was the finding that Plaintiffs had two paths to follow which could afford them procedural

due process—an administrative appeal to the Dorrance Township appeals board or state

court judicial review—and they exercised the latter of the two. (/d.)

Regarding administrative appeal, the Magistrate Judge stated

7
it is apparent that state law afforded the Halchaks procedural due process
through the opportunity to pursue an administrative appeal of any land use
decision to a board of appeals pursuant to 34 Pa.C.S. § 403.121. It is also
uncontested that the Halchaks never availed themselves of their right to seek
an administrative appeal, thus foregoing one form of procedural due process
afforded to them under state law.

(Doc. 35 at 15.) The Magistrate Judge also found, “more fundamentally,”

it is absolutely undisputed that the state provided a full judicial mechanism with

which to challenge this administrative decision. In fact, the Halchaks actively

utilized this state judicial mechanism for nearly three years prior to the removal
of this case to federal court. Since “Pennsylvania’s scheme for judicial review
of administrative land use decisions has . . . passed constitutional muster,”

Sixth Angel Shepherd Rescue Inc. v. West, 790 F. Supp. 2d 339, 358 (E.D. Pa.

2011), affd, 477 F. App’x 903 (3d Cir. 2012) (citing Perano v. Twp. of Tilden,

423 F. App’x 234, 237 (3d Cir. 2011)); Bello v. Walker, 840 F.2d 1124, 1128

(3d Cir. 1988), the plaintiffs’ actual use of these available judicial remedies

rebuts any claim that they have been denied procedural due process by the

state.
(Doc. 35 at 16.)

With their objections, Plaintiffs reject the R&R’s reliance on cited cases “which
recognize the availability for state review of an administrative ‘decision.” (Doc. 36 at 2 {[ 3.)
Plaintiffs note that the R&R does not “discuss or consider the fact that there was an
absence of a decision. . . concerning the Halchaks application for an occupancy permit
(‘OP’) . . . [and] [w]ithout the decision, there was no trigger to take an appeal.” (/d.)
Plaintiffs further aver that Defendants’ actions prevented their right of appeal so “even
though Pennsylvania has a constitutional scheme of appeal rights, defendants have

effectively blocked [their] right . . . to their due process rights by merely doing nothing

regarding a formal decision concerning the OP application.” (/d.) Plaintiffs also state that

8
“there was nothing that could have been appealed to an appeals board, even if one existed”
(id. at 5 § 15), and the filing of the mandamus action in state court resulted from
Defendants’ failure to act on the OP application (id. {J 16, 17).

The Court concludes that Plaintiffs criticism of the R&R is both facially persuasive
and legally significant. First, the cases relied upon in the R&R which related to land use
issues, both Third Circuit opinions and those from district courts within the Third Circuit,
addressed situations where the municipality had reached at least an initial decision on the
plaintiff's permit application or other matter at issue.’ This distinguishing fact is significant in
that “[i]lt is well established that, in cases involving land-use decisions, a property owner
does not have a ripe, constitutional claim until the zoning authorities have had “an
opportunity to arrive at a final, definitive position regarding how they will apply the
regulations at issue to the particular land in question.” Sameric, 142 F.3d at 597 (internal
quotation and citation omitted). As noted previously, here it is undisputed that Plaintiffs’

application for an occupancy permit was never granted or denied. (See, e.g., Doc. 8 at 5.)

 

1 Eichenlaub, Sameric, and Pace involved appeals from municipal zoning decisions and were
decided in the context of substantive due process. Eichenlaub, 385 F.3d at 385; Sameric, 142 F.3d at 596;
Pace, 808 F.2d at 1034-35. Bello was decided in the context of an initial denial and subsequent delay in
issuing a building permit. 840 F.2d at 1126-28. Sutton considered the municipality's denial of a zoning
permit. 2016 WL 7231702, at *10. In McLaughlin, land use decisions had been made by the municipality
and the plaintiffs were aggrieved by those decisions which allowed the establishment of a bakery
distribution business near their home and they claimed, inter alia, that they were not “afforded any right to
be heard on the issue of whether the Dunkin’ Donuts could manufacture in a C1 district, which the
Defendants admit is not permissible.” 64 F. Supp. 3d at 646 (citation omitted). Sixth Angel considered the
municipal zoning hearing board’s decision to affirm the zoning hearing officer's issuance of a cease and
desist letter to the plaintiff for violation of the local zoning ordinance where the plaintiff was pursuing an
appeal of the zoning hearing board's decision in state court. 790 F. Supp. 2d at 347, 358.

9
The effect of the withholding of a decision has not been addressed by the Magistrate Judge
or Defendants and it is a legally significant fact because, without the municipal authority's
definitive position on whether an application is granted or denied, consideration of an
aggrieved applicant’s claim may ultimately be hindered or foreclosed.

Second, in assessing what processes were available to the plaintiff, the land use
decisions cited looked to the availability of judicial review of land use decisions in both the
zoning and building code permit contexts. See, e.g., Bello, 840 F.2d at 1127-28; Sixth
Angel, 790 F. Supp. 2d at 358; Sutton, 2016 WL 7231702, at*10. The Third Circuit has
consistently held that a state provides constitutionally adequate procedural due process
when it provides reasonable remedies to rectify a legal error by a local administrative
body. See, e.g., Bello, 840 F.2d at 1128 (citations omitted). The opinions cited have
concurred that Pennsylvania state procedures for challenging administrative land use
decisions are sufficient to meet constitutional due process requirements. /d. However, no
case cited stands for the proposition that a property owner who files a mandamus action in
state court based on a municipality's code enforcement officer's failure to grant or deny an
application for an occupancy permit has done so pursuant to a Pennsylvania state
procedure that has been held sufficient to meet constitutional due process requirements.
Insofar as a municipal code officer's failure to render a decision on an occupancy permit

application can be considered “legal error,” whether recourse only to a mandamus action is

10
a "reasonable remedy” remains a question unanswered by the authority cited in the R&R.
Id.

Third, a decision that procedural due process has been afforded must be based on
an inquiry which has not occurred here. As stated in Zinermon, “to determine whether a
constitutional violation has occurred, it is necessary to ask what process the State provided,
and whether it was constitutionally adequate. This inquiry would examine the procedural
safeguards built into the statutory or administrative procedure of effecting the deprivation,
and any remedies for erroneous deprivations provided by statute or tort law.” 494 U.S. at
126. Although the Magistrate Judge concluded that Plaintiffs’ state court filing was
encompassed in “Pennsylvania's scheme for judicial review of administrative land use
decisions [which has] passed constitutional muster” (Doc. 35 at 16 (quoting Sixth Angel,
790 F. Supp. 2d at 358 (citation omitted)) (citing Bello, 840 F.2d at 1128)), the foregoing
discussion shows that the conclusion is not supported by the authority cited. Pursuant to
Zinermon, 494 U.S. at 126, a conclusion that filing a mandamus action in state court
precluded a claim for a violation of procedural due process would require an examination of
the related statutory and administrative procedures and related remedies. The Court will
not sua sponte undertake the necessary inquiry—to do so would be to improperly assume
Defendants’ burden at this motion to dismiss stage. See Gould Electronics v. United States,

220 F.3d 169, 178 (3d Cir. 2000). However, the Court will review the arguments proffered

11
by Defendants regarding Plaintiffs’ Fourteenth Amendment procedural due process claim

before determining whether this federal claim is properly dismissed on another basis.

Dorrance Defendants assert that “[i]f there is a process on the books that appears to

provide due process, the plaintiff cannot skip that process and use the federal courts as a
means to get back what he wants.” (Doc. 8 at 7 (quoting Alvin, 227 F.3d at 116).)
Dorrance Defendants conclude that Plaintiffs’ failure to follow established administrative
procedures is dispositive of their procedural due process claim. (/d. at 9.) They argue as
follows:

The General Assembly has provided a means of contesting a decision to
withhold an occupancy permit: filing an appeal with a board of appeals created
pursuant to the Uniform Construction Code. 34 Pa. Code § 403.121(b). Further,
34 Pa. Code § 403.122(a) provides that an owner “may ... appeal a building
code official's decision...” See 34 Pa. Code § 403.122(a) (emphasis added). In
order to administer the UCC and to adjudicate challenges to decisions made
by a building code official, the UCC requires the establishment of a board of
appeals. 35 P.S. § 7210.501(c); 34 Pa. Code § 403.121(a). “The board of
appeals shall hear and rule on appeals....” 34 Pa. Code § 403.121(b). See,
e.g., Gerbracht v. Fairview, Harborcreek & Millcreek Townships UCC Appeals
Bd., 61 A.3d 1073, 1078 (Pa. Cmwith. 2013).

It is uncontested that the Halchaks failed to appeal the decision of Cll
denying issuance of an occupancy permit. Therefore, “[s]ince Plaintiffs did not
avail themselves of the procedural protections available under Pennsylvania
law, they cannot sustain a federal procedural due process claim.” McLaughlin
v. Forty Fort Borough, 64 F. Supp. 3d 631, 647 (M.D. Pa. 2014) (Mariani, J.).

(Doc. 8 at 7-8.)
Cll Defendants’ conclusion that “Plaintiffs have not established a basis for a civil

rights claim” (Doc. 10 at 12) is preceded by the following analysis:

12
Plaintiffs have not alleged facts sufficient to make it plausible that Cll deprived
plaintiffs of any due process right or abused governmental power. Plaintiffs
must, at a minimum, plead facts to show they were wrongfully denied an
occupancy permit. Plaintiffs have alleged no basis to support the issuance of
an occupancy permit. An alleged failure by Cll to issue an occupancy permit,
on its own, is not a violation of any right.

(/d.)

Cll Defendants’ limited discussion consists of conclusory assertions which cannot
satisfy their burden of showing that Plaintiffs have not stated a plausible federal due process
claim. Dorrance Defendants have provided specific argument in support of their conclusion
that Plaintiffs’ federal due process claim should be dismissed which the Court will now
address.

Dorrance Defendants first state that “[t|he General Assembly has provided a means
of contesting a decision to withhold an occupancy permit: filing an appeal with a board of
appeals created pursuant to the Uniform Construction Code. (Doc. 8 at 7 (citing 34 Pa.
Code § 403.121(b)). With this assertion Dorrance Defendants characterize the withholding
of a permit to be a decision under the law. The Court disagrees.

A building code official's obligations regarding the granting or denial of permits is set
out in 34 Pa. Code § 403.43:

A building code official shall grant or deny a permit application, in whole or in

part, within 30 business days of the filing date. Reasons for the denial must be

in writing, identifying the elements of the application which are not in

compliance with the relevant provisions of the Uniform Construction Code and

ordinance as appropriate and providing a citation to the relevant provisions of

the Uniform Construction Code and ordinance as appropriate, and sent to the
applicant. The building code official and the permit applicant may agree in

13
writing to extend the deadline by a specific number of days.

34 Pa. Code § 403.43(a). 34 Pa. Code § 403.121 addresses the creation of a board of
appeals under the Uniform Construction Code, the duties of the board of appeals, and
related matters. Section 403.121 states the following in pertinent part:

(a) A municipality which has adopted an ordinance for the administration and
enforcement of the Uniform Construction Code or is a party to an agreement
for the joint administration and enforcement of the Uniform Construction
Code shall establish and appoint members to serve on a board of appeals
under section 501(c) of the act (35 P. S. § 7210.501(c)).

(b) The board of appeals shall hear and rule on appeals, requests for variances
and requests for extensions of time. An application for appeal shall be
based on a claim that the true intent of the act or Uniform Construction Code
has been incorrectly interpreted, the provisions of the act or Uniform
Construction Code do not fully apply or an equivalent form of construction
is to be used.

34 Pa. Code § 403.121. Section 403.122(a) provides that “[aJn owner or owner's agent
may seek a variance or extension of time or appeal a building code official's decision by
filing a petition with the building code official or other person designated by the board of
appeals on a form provided by the municipality.” The Pennsylvania statute which
requires the establishment of a board of appeals under the Construction Code Act states
that the board of appeals is established “to hear appeals from decisions of the code
administrator.” 35 P.S. § 7210.501(c). Read together, these provisions indicate that a
decision must be in writing, it must be rendered within thirty days unless an extension of

time has been agreed upon in writing, and the appeal which the board of appeals would

hear is the appeal of that written decision of the building code official.

14
Importantly, the relevant Pennsylvania provisions do not contemplate review of a
building code official's failure to act. They do not, as Dorrance Defendants assert, provide a
“means of contesting a decision to withhold an occupancy permit” (Doc. 8 at 7)—no
provision renders an official’s unwritten “decision to withhold” a permit to be a “decision”
capable of appeal in the Pennsylvania scheme established. In contrast, in the statutory
provision which addresses “Consideration of applications and inspections,” a code
administrator's failure to act is addressed, albeit in a limited context: “If the code
administrator fails to act on an application for a construction permit for one-family and two-
family dwelling units and utility and miscellaneous use structures within the time prescribed,
the application shall be deemed approved.” 35 P.S. § 7210.502. This provision is clearly
not applicable here. More importantly, the provision recognizing a failure to act in a specific
context indicates that, pursuant to relevant rules of statutory construction, the Court cannot
read a failure-to-act basis for appeal into the generally applicable provisions discussed

above.2

 

2 Several familiar rules of statutory construction support this conclusion:

Different words used in the same, or a similar, statute are assigned different meanings
whenever possible... . When the legislature uses a term or phrase in one statute or
provision but excludes it from another similar statute or provision, courts do not imply an
intent to include the missing term or phrase in that statute or provision where the term or
phrase is excluded. Instead, omission of the same term or phrase from a similar section is
significant

to show different legislative intent for the two sections.

§ 46:6.Each word given effect, 2A Sutherland Statutory Construction § 46:6 (7th ed.) (citations omitted).

15

 
The foregoing discussion indicates that the Pennsylvania scheme regarding the
Construction Code Act does not provide a means of contesting an official's failure to act on
the application for an occupancy permit. Seen in the proper context, Dorrance Defendants’
statement that “[ijt is uncontested that the Halchaks failed to appeal the decision of Cll
denying issuance of an occupancy permit” (Doc. 8 at 8) is disingenuous at best: in taking no
official action, Cll did not deny the issuance of an occupancy permit, and Plaintiffs failed to
appeal because they did not have a decision to appeal. Thus, Dorrance Defendants’
conclusion that Plaintiffs “cannot sustain a federal procedural due process claim” (id.) on the
basis asserted is not supported by the Pennsylvania code provisions or caselaw relied
upon. On this record, the Court cannot conclude that Defendants have satisfied their
burden of showing that Plaintiffs have not stated a plausible claim for relief based on their
claimed Fourteenth Amendment procedural due process violation.

Neither Dorrance Defendants nor Cll Defendants provide a basis for a contrary
conclusion with their filings in response to Plaintiffs’ objections. (Docs. 37, 38.) Though

Plaintiffs’ filings are not a model of clarity, they specifically articulate an objection based on

 

In contrast to the Construction Code Act scheme, in the Pennsylvania scheme for zoning matters,
the zoning hearing board is given jurisdiction to hear and render final adjudications in matters which include
“falppeals from the determination of the zoning officer, including, but not limited to, the granting or denial of
any permit, or failure to act on the application therefor, the issuance of any cease and desist order or the
registration or refusal to register any nonconforming use, structure or lot.” 53 Pa. Stat. Ann. §
10909.1(a)(3) (emphasis added).

16
the legal significance of the municipal code officer's failure to act. (See, e.g., Doc. 36 ff 3,
15.) Defendants do not acknowledge Plaintiffs’ objection concerning the dispositive
distinction between the code enforcement officer's failure to act and a “decision” for
purposes of the Pennsylvania scheme at issue. Because this distinction forms the basis of
the Court's conclusion regarding Defendants’ motions and the R&R, the arguments set out
in Defendants’ responsive briefs do not affect the foregoing analysis.

With the determination that Defendants’ motions to dismiss are properly denied, the
Court renders no opinion as to whether Plaintiffs’ Fourteenth Amendment claim will
ultimately succeed. Similarly, other arguments raised by Defendants with their motions to
dismiss may again be raised without prejudice at the conclusion of discovery.

Ill. CONCLUSION

For the reasons discussed above, the R&R (Doc. 35) will not be adopted. The
Dorrance Township Board of Supervisors and Alan Snelson’s Motion to Dismiss Amended
Complaint (Doc. 2) will be denied. The Motion of Defendants, Code Inspections, Inc. and
Ken Fenstermacher, to Dismiss Plaintiffs’ Amended Complaint for Failure to State a Claim
upon Which Relief Can Be Granted, Pursuant to F.R.C.P. 12(b)(6) (Doc. 7) will be denied.

An appropriate Order is filed simultaneously with this Memorandum Opinion.

 
 

f Lahr]
Robert D. Mariant
United States District Judge

17
